Case 2:18-cv-06012-SVW-MRW Document 41 Filed 11/28/18 Page 1 of 2 Page ID #:326



    1   Phyllis Kupferstein, Esq. [SBN 108595]
    2   pk@kupfersteinmanuel.com
        Cynthia L. Zedalis, Esq. [SBN 118447]
    3   cz@kupfersteinmanuel.com
    4   Kupferstein Manuel LLP
        865 South Figueroa Street
    5   Suite 3338
    6   Los Angeles, California 90017
        Telephone: (213) 988-7531
    7   Facsimile: (213) 988-7532
    8
        Attorneys for Defendant
    9   Harvey Weinstein
   10
                            UNITED STATES DISTRICT COURT
   11
                           CENTRAL DISTRICT OF CALIFORNIA
   12

   13   DOMINIQUE HUETT, an                     CASE NO.: 2:18-cv-6012 SVW (MRW)
        individual,
   14                                           DEFENDANT HARVEY
                                  Plaintiff,    WEINSTEIN’S NOTICE OF
   15                 v.                        MOTION AND MOTION TO STAY
   16   THE WEINSTEIN COMPANY                   Hearing Date: January 28, 2019
        LLC, BOB WEINSTEIN and                  Time: 1:30 p.m.
   17   HARVEY WEINSTEIN,                       Courtroom: 10A
   18                             Defendants.
   19

   20         PLEASE TAKE NOTICE that, on January 28, 2019, at 1:30 a.m. in the
   21   Courtroom of the Honorable Stephen V. Wilson, First Street Courthouse, 350 West
   22   1st Street, Courtroom 10A, Los Angeles, California 90012-4565, Defendant Harvey
   23   Weinstein, by and through his counsel of record, will move the Court to stay this
   24   proceeding.
   25         Defendant’s motion is based on this notice of motion and motion, the
   26   accompanying memorandum of law in support of Defendant’s motion, the
   27   accompanying Declarations of Benjamin Brafman, Esq. and Cynthia L. Zedalis,
   28   Esq., and all facts and circumstances upon which the Court may take judicial


              DEFENDANT HARVEY WEINSTIEN’S NOTICE OF MOTION AND MOTION TO STAY
Case 2:18-cv-06012-SVW-MRW Document 41 Filed 11/28/18 Page 2 of 2 Page ID #:327



    1   notice.
    2         This motion is made following the conference of counsel pursuant to L.R. 7-
    3   3. which took place on November 16, 2018.
    4

    5   Dated: November 28, 2018             KUPFERSTEIN MANUEL LLP
    6                                        By: /s/ Phyllis Kupferstein
    7                                        Phyllis Kupferstein
                                             Cynthia L. Zedalis
    8
                                             Attorneys for Defendant Harvey Weinstein
    9

   10

   11

   12

   13

   14
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


              DEFENDANT HARVEY WEINSTIEN’S NOTICE OF MOTION AND MOTION TO STAY
